DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species SEQ ID NOs: 98-102, non-bicyclic moiety, O-CH(CH3)-bridge, 2’-MOE, morpholino, phosphorothioate, single-stranded, and nucleobase 1091-1131 of SEQ ID NO: 1 in the reply filed on 11/2/21 is acknowledged.
Claims 5, 6, 10, 32, 37, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/21.

Markush Rejection
Claims 1-8, 10-12, 14-19, 22, 30, 32, 34-36, and 43 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are directed to a large multitude of oligomer sequences that have 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific nucleic acid molecule is dependent upon the specific sequence of nucleotides.  There is no expectation that any one of the nucleotide sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity.
	Although applicant was required to elect a single sequence, applicant elected SEQ ID NOs: 98-102.  These sequences will be examined together as a courtesy because they target the same nucleotide region of SEQ ID NO: 1, nucleotides 1091-1131.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 12, 14-17, 30, and 34-36 is/are rejected under 35 U.S.C. 102(a)1) or (a)(2) as being anticipated by Zhou (US 7,250,289 B2).
	Zhou teaches an oligomeric compound comprising a modified oligonucleotide, wherein the oligonucleotide is 25 linked nucleosides and comprises 16 contiguous nucleotides of instant SEQ ID NO: 98.  See the SCORE search result “20211112_151354_us-16-344-254-98.szlim10_30.rni.” as follows:
RESULT 6
US-10-719-900-267454
; Sequence 267454, Application US/10719900
; Patent No. 7250289
; GENERAL INFORMATION:
;  APPLICANT: Xue Mei Zhou
;  TITLE OF INVENTION: Methods of Genetic Analysis of Mouse
;  FILE REFERENCE: 3528.1
;  CURRENT APPLICATION NUMBER: US/10/719,900
;  CURRENT FILING DATE:  2003-11-20
;  PRIOR APPLICATION NUMBER: 60/427,808
;  PRIOR FILING DATE: 2002 11 20
;  NUMBER OF SEQ ID NOS: 982914
;  SOFTWARE: Microarray Probe Sequence Listing Generator V 1.1
; Patent No. 7250289
; SEQ ID NO 267454
;   LENGTH: 25
;   TYPE: DNA
;   ORGANISM: Mus musculus
US-10-719-900-267454

  Query Match             88.9%;  Score 16;  DB 11;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 ATGGTCACAGCTGCCT 18
              ||||||||||||||||
Db          1 ATGGTCACAGCTGCCT 16

Zhou teaches an oligomeric compound comprising a modified oligonucleotide, wherein the oligonucleotide is 25 linked nucleosides and comprises 15 contiguous nucleotides of instant SEQ ID NO: 99.  See the SCORE search result “20211112_151354_us-16-344-254-99.szlim10_30.rni.” as follows:
RESULT 22
US-10-719-900-267454
; Sequence 267454, Application US/10719900
; Patent No. 7250289
; GENERAL INFORMATION:
;  APPLICANT: Xue Mei Zhou
;  TITLE OF INVENTION: Methods of Genetic Analysis of Mouse
;  FILE REFERENCE: 3528.1
;  CURRENT APPLICATION NUMBER: US/10/719,900
;  CURRENT FILING DATE:  2003-11-20
;  PRIOR APPLICATION NUMBER: 60/427,808
;  PRIOR FILING DATE: 2002 11 20
;  NUMBER OF SEQ ID NOS: 982914
;  SOFTWARE: Microarray Probe Sequence Listing Generator V 1.1
; Patent No. 7250289
; SEQ ID NO 267454
;   LENGTH: 25
;   TYPE: DNA
;   ORGANISM: Mus musculus
US-10-719-900-267454

  Query Match             83.3%;  Score 15;  DB 11;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          4 ATGGTCACAGCTGCC 18
              |||||||||||||||
Db          1 ATGGTCACAGCTGCC 15


Zhou teaches an oligomeric compound comprising a modified oligonucleotide, wherein the oligonucleotide is 25 linked nucleosides and comprises 15 contiguous 

RESULT 20
US-10-719-900-11321
; Sequence 11321, Application US/10719900
; Patent No. 7250289
; GENERAL INFORMATION:
;  APPLICANT: Xue Mei Zhou
;  TITLE OF INVENTION: Methods of Genetic Analysis of Mouse
;  FILE REFERENCE: 3528.1
;  CURRENT APPLICATION NUMBER: US/10/719,900
;  CURRENT FILING DATE:  2003-11-20
;  PRIOR APPLICATION NUMBER: 60/427,808
;  PRIOR FILING DATE: 2002 11 20
;  NUMBER OF SEQ ID NOS: 982914
;  SOFTWARE: Microarray Probe Sequence Listing Generator V 1.1
; Patent No. 7250289
; SEQ ID NO 11321
;   LENGTH: 25
;   TYPE: DNA
;   ORGANISM: Mus musculus
US-10-719-900-11321

  Query Match             83.3%;  Score 15;  DB 11;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 AAAGACATGGTCACA 17
              |||||||||||||||
Db          1 AAAGACATGGTCACA 15

	Zhou teaches that the terms "nucleic acid" or "nucleic acid molecule" refer to a deoxyribonucleotide or ribonucleotide polymer in either single-or double-stranded form, and unless otherwise limited, would encompass analogs of natural nucleotides that can function in a similar manner as naturally occurring nucleotides. Nucleic acids may be derived from a variety of sources including, but not limited to, naturally occurring nucleic acids, clones, synthesis in solution or solid phase synthesis. A nucleic acid refers to a polymeric form of nucleotides of any length, either ribonucleotides, deoxyribonucleotides or peptide nucleic acids (PNAs), that comprise purine and 
Zhou teaches that a polynucleotide may comprise modified nucleotides, such as methylated nucleotides, incorporation of phosphorothioate linkages, halogenated nucleosides and other nucleotide analogs. The sequence of nucleotides may be interrupted by non-nucleotide components. Thus the terms nucleoside, nucleotide, deoxynucleoside and deoxynucleotide generally include analogs such as those described herein. These analogs are those molecules having some structural features in common with a naturally occurring nucleoside or nucleotide such that when incorporated into a nucleic acid or oligonucleoside sequence, they allow hybridization with a naturally occurring nucleic acid sequence in solution. Typically, these analogs are derived from naturally occurring nucleosides and nucleotides by replacing and/or modifying the base, the ribose or the phosphodiester moiety. The changes can be tailor made to stabilize or destabilize hybrid formation or enhance the specificity of hybridization with a complementary nucleic acid sequence as desired.
Zhou teaches that the primer is a single-stranded oligonucleotide capable of acting as a point of initiation for template-directed DNA synthesis under suitable conditions e.g., buffer and temperature, in the presence of four different nucleoside triphosphates and an agent for polymerization, such as, for example, DNA or RNA polymerase or reverse transcriptase. The buffer meets the instant limitation of a pharmaceutically acceptable carrier or diluent.

Therefore, the claims are anticipated by Zhou.

Claim(s) 1-4, 7, 8, 12, 14-19, 22, 30, 34-36, and 43 is/are rejected under 35 U.S.C. 102(a)1) or (a)(2) as being anticipated by Krieg et al. (US 2015/0141320 A1).
Krieg et al. teaches a single stranded oligonucleotide that comprises 15 nucleotides and is 100% complementary to nucleotides 17-30 in the instantly recited range of 1091-1131.  Therefore, the oligomer of Krieg et al. overlaps instant SEQ ID NOs: 101 and 102 at at least 12 contiguous nucleotides as these sequences start at nucleotide 1102 and 1114 of instant SEQ ID NO: 1, respectively.
The oligomer is 100% complementary to instant SEQ ID NO: 1 over its entire length.
See the SCORE result titled “20211116_151541_us-16-344-254-1_copy_1091_1131.SL80.rnpbm.” as follows:

RESULT 112
US-14-401-248-849208/c
; Sequence 849208, Application US/14401248
; Publication No. US20150141320A1
; GENERAL INFORMATION:
;  APPLICANT: RaNA Therapeutics, Inc.
;  APPLICANT:  The General Hospital Corporation d/b/a Massachusetts General Hospital
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR MODULATING GENE EXPRESSION
;  FILE REFERENCE: R0693.70015WO00
;  CURRENT APPLICATION NUMBER: US/14/401,248
;  CURRENT FILING DATE:  2014-11-14

;  PRIOR FILING DATE: 2012-05-16
;  NUMBER OF SEQ ID NOS: 2142811
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 849208
;   LENGTH: 15
;   TYPE: DNA
;   ORGANISM: Homo sapiens
US-14-401-248-849208

  Query Match             34.1%;  Score 14;  DB 57;  Length 15;
  Score over Length       93.3%;
  Best Local Similarity   100.0%;
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         17 GTCTTTAGAAACTG 30
              ||||||||||||||
Db         15 GTCTTTAGAAACTG 2

Krieg et al. teaches single stranded oligonucleotides that are 15 nucleotides in length and comprise 2’-O-methyl modifications ([0023]-[0025]).
Krieg et al. teaches that the oligonucleotides described herein may be modified, e.g., comprise a modified sugar moiety, a modified internucleoside linkage, a modified nucleotide and/or combinations thereof [0136]. 
Krieg et al. teaches that the single stranded oligonucleotides are chimeric oligonucleotides that contain two or more chemically distinct regions, each made up of at least one nucleotide. These oligonucleotides typically contain at least one region of modified nucleotides that confers one or more beneficial properties (such as, for example, increased nuclease resistance, increased uptake into cells, increased binding affinity for the target) and a region that is a substrate for enzymes capable of cleaving RNA:DNA or RNA:RNA hybrids. Chimeric single stranded oligonucleotides of the invention may be formed as composite structures of two or more oligonucleotides, modified oligonucleotides, oligonucleosides and/or oligonucleotide mimetics as 
Krieg et al. teaches that the single stranded oligonucleotide comprises modified internucleotide linkages (e.g., phosphorothioate internucleotide linkages or other linkages) between at least two, at least three, at least four, at least five or more nucleotides. In some embodiments, the single stranded oligonucleotide comprises modified internucleotide linkages (e.g., phosphorothioate internucleotide linkages or other linkages) between all nucleotides [0025].
Krieg et al. teaches that the single stranded oligonucleotide can also include one or more nucleobase (often referred to in the art simply as "base") modifications or substitutions. As used herein, "unmodified" or "natural" nucleobases comprise the purine bases adenine (A) and guanine (G), and the pyrimidine bases thymine (T), cytosine (C) and uracil (U). Modified nucleobases comprise other synthetic and natural nucleobases such as 5-methylcytosine (5-me-C) [0195].
Krieg et al. teaches that compositions are provided that comprise any of the oligonucleotides disclosed herein, and a carrier. In some embodiments, compositions are provided that comprise any of the oligonucleotides in a buffered solution. In some embodiments, the oligonucleotide is conjugated to the carrier. In some embodiments, the carrier is a peptide. In some embodiments, the carrier is a steroid. According to some aspects of the invention pharmaceutical compositions are provided that comprise any of the oligonucleotides disclosed herein, and a pharmaceutically acceptable carrier [0027].

Therefore, the claims are anticipated by Krieg et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 7, 8, 12, 14-19, 30, and 34-36 is/are rejected under 35 U.S.C. 103 as being obvious over Zhou (US 7,250,289 B2), in view of Hammond et al. (US 6,255,051 B1).
	Zhou teaches an oligomeric compound comprising a modified oligonucleotide, wherein the oligonucleotide is 25 linked nucleosides and comprises 16 contiguous nucleotides of instant SEQ ID NO: 98.  See the SCORE search result “20211112_151354_us-16-344-254-98.szlim10_30.rni.” as follows:
RESULT 6
US-10-719-900-267454
; Sequence 267454, Application US/10719900
; Patent No. 7250289
; GENERAL INFORMATION:
;  APPLICANT: Xue Mei Zhou
;  TITLE OF INVENTION: Methods of Genetic Analysis of Mouse
;  FILE REFERENCE: 3528.1
;  CURRENT APPLICATION NUMBER: US/10/719,900
;  CURRENT FILING DATE:  2003-11-20
;  PRIOR APPLICATION NUMBER: 60/427,808
;  PRIOR FILING DATE: 2002 11 20
;  NUMBER OF SEQ ID NOS: 982914
;  SOFTWARE: Microarray Probe Sequence Listing Generator V 1.1
; Patent No. 7250289
; SEQ ID NO 267454
;   LENGTH: 25
;   TYPE: DNA
;   ORGANISM: Mus musculus
US-10-719-900-267454

  Query Match             88.9%;  Score 16;  DB 11;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 ATGGTCACAGCTGCCT 18
              ||||||||||||||||
Db          1 ATGGTCACAGCTGCCT 16

Zhou teaches an oligomeric compound comprising a modified oligonucleotide, wherein the oligonucleotide is 25 linked nucleosides and comprises 15 contiguous nucleotides of instant SEQ ID NO: 99.  See the SCORE search result “20211112_151354_us-16-344-254-99.szlim10_30.rni.” as follows:
RESULT 22
US-10-719-900-267454
; Sequence 267454, Application US/10719900
; Patent No. 7250289
; GENERAL INFORMATION:
;  APPLICANT: Xue Mei Zhou
;  TITLE OF INVENTION: Methods of Genetic Analysis of Mouse
;  FILE REFERENCE: 3528.1
;  CURRENT APPLICATION NUMBER: US/10/719,900
;  CURRENT FILING DATE:  2003-11-20
;  PRIOR APPLICATION NUMBER: 60/427,808
;  PRIOR FILING DATE: 2002 11 20
;  NUMBER OF SEQ ID NOS: 982914
;  SOFTWARE: Microarray Probe Sequence Listing Generator V 1.1
; Patent No. 7250289
; SEQ ID NO 267454
;   LENGTH: 25
;   TYPE: DNA
;   ORGANISM: Mus musculus
US-10-719-900-267454

  Query Match             83.3%;  Score 15;  DB 11;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          4 ATGGTCACAGCTGCC 18
              |||||||||||||||
Db          1 ATGGTCACAGCTGCC 15


Zhou teaches an oligomeric compound comprising a modified oligonucleotide, wherein the oligonucleotide is 25 linked nucleosides and comprises 15 contiguous 

RESULT 20
US-10-719-900-11321
; Sequence 11321, Application US/10719900
; Patent No. 7250289
; GENERAL INFORMATION:
;  APPLICANT: Xue Mei Zhou
;  TITLE OF INVENTION: Methods of Genetic Analysis of Mouse
;  FILE REFERENCE: 3528.1
;  CURRENT APPLICATION NUMBER: US/10/719,900
;  CURRENT FILING DATE:  2003-11-20
;  PRIOR APPLICATION NUMBER: 60/427,808
;  PRIOR FILING DATE: 2002 11 20
;  NUMBER OF SEQ ID NOS: 982914
;  SOFTWARE: Microarray Probe Sequence Listing Generator V 1.1
; Patent No. 7250289
; SEQ ID NO 11321
;   LENGTH: 25
;   TYPE: DNA
;   ORGANISM: Mus musculus
US-10-719-900-11321

  Query Match             83.3%;  Score 15;  DB 11;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 AAAGACATGGTCACA 17
              |||||||||||||||
Db          1 AAAGACATGGTCACA 15

	Zhou teaches that the terms "nucleic acid" or "nucleic acid molecule" refer to a deoxyribonucleotide or ribonucleotide polymer in either single-or double-stranded form, and unless otherwise limited, would encompass analogs of natural nucleotides that can function in a similar manner as naturally occurring nucleotides. Nucleic acids may be derived from a variety of sources including, but not limited to, naturally occurring nucleic acids, clones, synthesis in solution or solid phase synthesis. A nucleic acid refers to a polymeric form of nucleotides of any length, either ribonucleotides, deoxyribonucleotides or peptide nucleic acids (PNAs), that comprise purine and 
Zhou teaches that a polynucleotide may comprise modified nucleotides, such as methylated nucleotides, incorporation of phosphorothioate linkages, halogenated nucleosides and other nucleotide analogs. The sequence of nucleotides may be interrupted by non-nucleotide components. Thus the terms nucleoside, nucleotide, deoxynucleoside and deoxynucleotide generally include analogs such as those described herein. These analogs are those molecules having some structural features in common with a naturally occurring nucleoside or nucleotide such that when incorporated into a nucleic acid or oligonucleoside sequence, they allow hybridization with a naturally occurring nucleic acid sequence in solution. Typically, these analogs are derived from naturally occurring nucleosides and nucleotides by replacing and/or modifying the base, the ribose or the phosphodiester moiety. The changes can be tailor made to stabilize or destabilize hybrid formation or enhance the specificity of hybridization with a complementary nucleic acid sequence as desired.
Zhou teaches that the primer is a single-stranded oligonucleotide capable of acting as a point of initiation for template-directed DNA synthesis under suitable conditions e.g., buffer and temperature, in the presence of four different nucleoside triphosphates and an agent for polymerization, such as, for example, DNA or RNA polymerase or reverse transcriptase. The buffer meets the instant limitation of a pharmaceutically acceptable carrier or diluent.

Selection of a length in the size range taught by Zhou is considered to be a matter of design choice.
Since Zhou teaches incorporation of modifications into probes, it would have been obvious to incorporate other types of modifications that were known to be incorporated into probes as a matter of design choice.  For example, Hammond et al. teaches that 5-methylcytosines and 2’-O-methyl groups are used to reduce nuclease susceptibility and teaches RNA and DNA probes.


1-4, 7, 8, 11, 12, 14-19, 22, 30, 34-36, and 43 is/are rejected under 35 U.S.C. 103 as being obvious over Krieg et al. (US 2015/0141320 A1), in view of Ozsolak (US 10,041,074 B2).
Krieg et al. teaches a single stranded oligonucleotide that comprises 15 nucleotides and is 100% complementary to nucleotides 17-30 in the instantly recited range of 1091-1131.  Therefore, the oligomer of Krieg et al. overlaps instant SEQ ID NOs: 101 and 102 at at least 12 contiguous nucleotides as these sequences start at nucleotide 1102 and 1114 of instant SEQ ID NO: 1, respectively.
The oligomer is 100% complementary to instant SEQ ID NO: 1 over its entire length.


RESULT 112
US-14-401-248-849208/c
; Sequence 849208, Application US/14401248
; Publication No. US20150141320A1
; GENERAL INFORMATION:
;  APPLICANT: RaNA Therapeutics, Inc.
;  APPLICANT:  The General Hospital Corporation d/b/a Massachusetts General Hospital
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR MODULATING GENE EXPRESSION
;  FILE REFERENCE: R0693.70015WO00
;  CURRENT APPLICATION NUMBER: US/14/401,248
;  CURRENT FILING DATE:  2014-11-14
;  PRIOR APPLICATION NUMBER: US 61/648,077
;  PRIOR FILING DATE: 2012-05-16
;  NUMBER OF SEQ ID NOS: 2142811
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 849208
;   LENGTH: 15
;   TYPE: DNA
;   ORGANISM: Homo sapiens
US-14-401-248-849208

  Query Match             34.1%;  Score 14;  DB 57;  Length 15;
  Score over Length       93.3%;
  Best Local Similarity   100.0%;
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         17 GTCTTTAGAAACTG 30
              ||||||||||||||
Db         15 GTCTTTAGAAACTG 2

Krieg et al. teaches single stranded oligonucleotides that are 15 nucleotides in length and comprise 2’-O-methyl modifications ([0023]-[0025]).
Krieg et al. teaches that the oligonucleotides described herein may be modified, e.g., comprise a modified sugar moiety, a modified internucleoside linkage, a modified nucleotide and/or combinations thereof [0136]. 

Therefore, Krieg et al. teaches gapmer configurations can be incorporated.  Ozsolak teaches that a gapmer configuration generally has the formula 5′-X—Y—Z-3′, with X and Z as flanking regions around a gap region Y. In some embodiments, the Y region is a contiguous stretch of nucleotides, e.g., a region of at least 6 DNA nucleotides, which are capable of recruiting an RNAse, such as RNAseH. Without wishing to be bound by theory, it is thought that the gapmer binds to the target nucleic acid, at which point an RNAse is recruited and can then cleave the target nucleic acid. In some embodiments, the Y region is flanked both 5′ and 3′ by regions X and Z comprising high-affinity modified nucleotides, e.g., 1-6 modified nucleotides. Exemplary modified oligonucleotides include, but are not limited to, 2′ MOE or 2′OMe or Locked Nucleic Acid bases (LNA). The flanks X and Z may be have a of length 1-20 nucleotides, preferably 1-8 nucleotides and even more preferred 1-5 nucleotides. The 
These would have been obvious modification patterns as a matter of design choice.
Krieg et al. teaches that the single stranded oligonucleotide comprises modified internucleotide linkages (e.g., phosphorothioate internucleotide linkages or other linkages) between at least two, at least three, at least four, at least five or more nucleotides. In some embodiments, the single stranded oligonucleotide comprises modified internucleotide linkages (e.g., phosphorothioate internucleotide linkages or other linkages) between all nucleotides [0025].
Krieg et al. teaches that the single stranded oligonucleotide can also include one or more nucleobase (often referred to in the art simply as "base") modifications or substitutions. As used herein, "unmodified" or "natural" nucleobases comprise the purine bases adenine (A) and guanine (G), and the pyrimidine bases thymine (T), 
Krieg et al. teaches that compositions are provided that comprise any of the oligonucleotides disclosed herein, and a carrier. In some embodiments, compositions are provided that comprise any of the oligonucleotides in a buffered solution. In some embodiments, the oligonucleotide is conjugated to the carrier. In some embodiments, the carrier is a peptide. In some embodiments, the carrier is a steroid. According to some aspects of the invention pharmaceutical compositions are provided that comprise any of the oligonucleotides disclosed herein, and a pharmaceutically acceptable carrier [0027].
Krieg et al. teaches that phosphorus-containing linkages include, but are not limited to, phosphorothioates or chiral phosphorothioates.  Therefore, Krieg et al. teaches incorporation of chiral phosphorothioates which would result in a chirally enriched population.  It would have been obvious to enrich the population for this modification as a matter of design choice given that Krieg et al. teaches chiral phosphorothioates for the antisense oligomer modification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635